Exhibit 10.4

 

SUBORDINATION AGREEMENT

 

      FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged, and
in consideration of the loans, advances, renewals or extensions now or hereafter
made by FLEET NATIONAL BANK, a Bank of America company and a national bank
organized under the laws of the United States with a place of business at 1155
Elm Street, Manchester, New Hampshire 03101 (the "Senior Creditor" or the
"Bank"), directly or indirectly, to or for the benefit of PENNICHUCK
CORPORATION, a New Hampshire corporation with a principal place of business at
25 Manchester Street, Merrimack, New Hampshire 03054 (the "Debtor"), PENNICHUCK
WATER WORKS, INC., a New Hampshire corporation with a principal place of
business at 25 Manchester Street, Merrimack, New Hampshire 03054 ("PWW") (PWW is
also hereinafter on occasion referred to as the "Subordinated Creditor"), the
Subordinated Creditor agrees with the Senior Creditor as follows:

 

      

1.    The Subordinated Creditor represents to the Senior Creditor that the
Debtor is indebted to the Subordinated Creditor in the amount and manner set
forth on Schedule A hereto. The Subordinated Creditor further represents that
said indebtedness has not heretofore been assigned to or subordinated in favor
of any other person, firm or corporation, and that the Subordinated Creditor
holds no security therefor.  

      

2.    The Subordinated Creditor hereby subordinates all present and future
indebtedness of the Debtor to the Subordinated Creditor (the "Subordinated
Debt") to any and all indebtedness now or hereafter owing by the Debtor to the
Senior Creditor (the "Senior Debt") to the extent and in the manner hereinafter
set forth, and the Subordinated Creditor agrees not to demand, accept or receive
any payment in respect of the Subordinated Debt, or any collateral therefor, in
contravention hereof:  

      

(a)   In the event of any insolvency or bankruptcy proceedings, or any
receivership, liquidation, reorganization, relative to the Debtor or its
creditors, as such, or to its properties, or in the event of any proceedings for
voluntary liquidation, dissolution or other winding up of the applicable Debtor,
whether or not involving insolvency or bankruptcy, then the holders of the
Senior Debt shall be entitled to receive payment in full of all of the Senior
Debt before the holders of the Subordinated Debt are entitled to receive any
payment on account of the Subordinated Debt, and to that end the holders of the
Senior Debt shall be entitled to receive for application in payment thereof any
payment or distribution of any kind or character, whether in cash or property or
securities, which may be payable or deliverable in any such proceedings in
respect of the Subordinated Debt;  

      

(b)   In the event of any event of default under the Loan Agreement between the
Debtor and the Senior Creditor dated as of the date hereof, as the same may
hereafter be amended, modified or restated (the "Loan Agreement") or of any
default in any other agreement of the Debtor with the Senior Creditor, and
during the continuance thereof, no amount shall be paid, whether in cash,
property, or securities or otherwise, in respect of the Subordinated Debt; and  

      

(c)   Subject to the provisions in (b) above, no amount shall be paid, whether
in cash, property, securities or otherwise, in respect of the Subordinated Debt,
except (i) for regularly

<PAGE>

scheduled payments of principal and interest at the current rate set forth in
the documents evidencing the Subordinated Debt, or (ii) with the prior written
consent of the Senior Creditor.

 

      

3.    As security for the Senior Debt and in order to effectuate the foregoing
subordination, the Subordinated Creditor hereby transfers and assigns to the
Senior Creditor all claims or demands of the Subordinated Creditor against the
Debtor, with full right on the part of the Senior Creditor, in its own name or
in its name as attorney-in-fact for the Subordinated Creditor, to collect and
enforce said claims by suit, proof of debt in bankruptcy or other liquidation,
reorganization or insolvency proceedings or otherwise. The Subordinated Creditor
will promptly deliver or cause to be delivered to the Senior Creditor all
original promissory notes or other negotiable instruments evidencing the
Subordinated Debt. All such promissory notes and other negotiable instruments
evidencing any Subordinated Debt shall, at the option of the Senior Creditor,
either be endorsed to the Senior Creditor or bear an appropriate legend
referring to this Subordination Agreement and reciting that the payment of the
Subordinated Debt evidenced thereby is subject to the provisions hereof.  

      

4.    The Subordinated Creditor agrees that, so long as any Senior Debt remains
outstanding, the Subordinated Creditor will not institute any legal action or
other proceedings for the collection of the Subordinated Debt. If, prior to the
satisfaction of the Senior Debt and the termination of the obligations of the
Senior Creditor to make loans to the Debtor under the Loan Agreement and the
documents related thereto, the Subordinated Creditor receives any payment with
respect to any of the Subordinated Debt (except for payments permitted under
Section 2 hereof) or any security for or on account of the Subordinated Debt,
the Subordinated Creditor shall forthwith deliver such payment or security to
the Senior Creditor, in precisely the form received, except for such
Subordinated Creditor's endorsement when necessary, for application on account
of the Senior Debt and until so delivered, such payment or security shall be
held in trust by the Subordinated Creditor as the property of the Senior
Creditor. In the event of the failure of the Subordinated Creditor to endorse
any instrument for the payment of money so received by the Subordinated
Creditor, the Senior Creditor is irrevocably appointed attorney-in-fact for the
Subordinated Creditor with full power to make such endorsement and with full
power of substitution.  

      

5.    In order to carry out the terms and intent of this Subordination Agreement
more effectively, the Subordinated Creditor will do all acts and execute all
further instruments necessary or convenient to preserve for the Senior Creditor
the benefits of this Subordination Agreement.  

      

6.    No action which the Senior Creditor, or the Debtor with the consent of the
Senior Creditor, may take or refrain from taking with respect to any Senior
Debt, or any note or notes representing the same, or any collateral therefor,
including a waiver or release thereof, or any agreement or agreements (including
guaranties) in connection therewith, shall affect this Subordination Agreement
or the obligations of the Subordinated Creditor hereunder.  

      

7.    No waiver shall be deemed to be made by the Senior Creditor of any of its
rights hereunder unless the same shall be in writing and then only with respect
to the specific instance

<PAGE>  2

involved, and shall in no way impair or offset the rights of the Senior Creditor
or the obligations of the Subordinated Creditor in any other respect or at any
other time.

 

      

8.    The Subordinated Creditor will not transfer, sell or otherwise dispose of
any of the Subordinated Debt except to a transferee who agrees to become a party
hereto and with the prior written consent of the Senior Creditor.  

      

9.    This Subordination Agreement shall be binding upon the Subordinated
Creditor and the Debtor and their respective legal representatives, successors
and assigns and shall inure to the benefit of the Senior Creditor and its legal
representatives, successors and assigns (including without limitation any
transferee of any Senior Debt). This Subordination Agreement shall be construed
and enforced in accordance with and governed by the laws of the State of New
Hampshire. This Subordination Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of the
counterparts shall together constitute one and the same instrument.  

      

10.    The Subordinated Creditor, to the extent that he or it may lawfully do
so, hereby consents to the service of process, and to be sued, in the State of
New Hampshire and consents to the jurisdiction of the courts of the State of New
Hampshire and the United States District Court for the District of New
Hampshire, as well as to the jurisdiction of all courts from which an appeal may
be taken from such courts, for the purpose of any suit, action, or other
proceeding arising out of any of his or its obligations hereunder or with
respect to the transactions contemplated hereby, and expressly waives any and
all objections he or it may have to the venue in any such courts.  

      

11.    This Agreement shall be construed and its provisions interpreted under
and in accordance with the laws of the State of New Hampshire (excluding the
laws applicable to conflicts or choice of law).  

      

12.    THE BORROWER, THE SUBORDINATED CREDITOR AND THE BANK MUTUALLY HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN
RESPECT OF ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS CONTEMPLATED TO BE EXECUTED IN
CONNECTION HEREWITH OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF BANK RELATING TO THE ADMINISTRATION OF
THE LOANS OR ENFORCEMENT OF THE LOAN DOCUMENTS, AND AGREE THAT NEITHER PARTY
WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY
TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. EXCEPT AS PROHIBITED BY LAW, BORROWER
AND EACH SUBORDINATED CREDITOR HEREBY WAIVE ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY LITIGATION ANY SPECIAL, EXEMPLARY, ENHANCED COMPENSATORY,
PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO,
ACTUAL DAMAGES. EACH BORROWER AND

<PAGE>  3

EACH SUBORDINATED CREDITOR CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY
OF BANK HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT BANK WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER. THIS WAIVER
CONSTITUTES A MATERIAL INDUCEMENT FOR BANK TO ACCEPT THIS AGREEMENT AND MAKE THE
SENIOR DEBT.

 

      

Executed as of the 22nd day of March, 2005.      

PENNICHUCK WATER WORKS, INC.

     

/s/ Sharen A. Weston

 

By: /s/ William D. Patterson



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

Witness

 

William D. Patterson, Its Duly

   

Authorized Vice President, Treasurer

   

and Chief Financial Officer

     

      

The undersigned Debtor hereby acknowledges notice of the within and foregoing
Subordination Agreement and agree to be bound by all of the terms, provisions
and conditions hereof.          

PENNICHUCK CORPORATION

     

/s/ Sharen A. Weston

 

By: /s/ William D. Patterson



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

Witness

 

William D. Patterson, Its Duly

   

Authorized Vice President, Treasurer

   

and Chief Financial Officer

     

      

The foregoing Subordination Agreement is hereby accepted.          

FLEET NATIONAL BANK

     

/s/ Camille Holton Di Croce

 

By: /s/ Mark L. Young



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

Witness

 

Mark L. Young, Its Duly

   

Authorized Senior Vice President

<PAGE>  4

STATE OF NEW HAMPSHIRE

   

COUNTY OF HILLSBOROUGH

         

      The foregoing instrument was acknowledged before me this 22nd day of
March, 2005, by William D. Patterson, duly authorized Vice President, Treasurer
and Chief Financial Officer of PENNICHUCK WATER WORKS, INC., a New Hampshire
corporation, on behalf of the same.

         

/s/ Bonalyn J. Hartley

   



--------------------------------------------------------------------------------

   

Justice of the Peace/Notary Public

   

My Commission Expires: November 19, 2008

   

Notary Seal

     

STATE OF NEW HAMPSHIRE

   

COUNTY OF HILLSBOROUGH

         

      The foregoing instrument was acknowledged before me this 22nd day of
March, 2005, by William D. Patterson, duly authorized Vice President, Treasurer
and Chief Financial Officer of PENNICHUCK CORPORATION, a New Hampshire
corporation, on behalf of the same.

         

/s/ Bonalyn J. Hartley

   



--------------------------------------------------------------------------------

   

Justice of the Peace/Notary Public

   

My Commission Expires: November 19, 2008

   

Notary Seal

     

STATE OF NEW HAMPSHIRE

   

COUNTY OF HILLSBOROUGH

         

      The foregoing instrument was acknowledged before me this 23rd day of
March, 2005, by Mark L. Young, duly authorized Senior Vice President of FLEET
NATIONAL BANK, a national bank organized under the laws of the United States, on
behalf of same.

         

/s/ Camille Holton Di Croce

   



--------------------------------------------------------------------------------

   

Justice of the Peace/Notary Public

   

My Commission Expires: January 23, 2007

   

Notary Seal

<PAGE>  5

SCHEDULE A

(to Subordination Agreement)

 

Name and Address

 

Outstanding

of Obligee

Description

Principal Amount

       

None At Present

 

<PAGE>